DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 10/05/21, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A) .
The amendments to the independent claim 1 successfully overcame the art of the initial rejection. The dependent claims are then rejected under the new art applied to claim 1, in view of the supporting art previously presented in the non-final office action applied to the new art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A).
Regarding claim 1, Korivi teaches a nerve cover for covering a nerve within a living body tissue to protect the nerve (Fig 1 teaches a nerve cuff that surrounds (covers) a nerve, providing protection; Fig 2; [0025] teaches the cuff encompasses the circumference of a target nerve; [0026]), the nerve cover comprising: a base of a flat plate shape (Figs 1 and 2 elements 100 and 200 respectively teach a nerve 
 
    PNG
    media_image1.png
    405
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

De Pedro, now referred to as Pedro teaches, teaches a device in the same field of endeavor, wherein a base is arched to open a pair of teeth or covers for restraining and securing tissue (Figs 1-3 , and 5 elements 2, 3, 4, 5), wherein the base is a flat plate like shape, that is wider than the teeth, or covers (Fig 3 teaches the body having a flat base extending past the teeth/ covers and having stubs (12 and 13) extending event further past them. This allows for the flat base of the body to be pinched and held open using forceps and arch the base to open the teeth until the teeth are nearly parallel, and when released, the bending body returns to its more closed configuration (Fig 5-8; Col 2 lines 35-60).

It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the base of Korivi to have a base wider than the covers, comprising further extending tabs that can be pinched and held by forceps, rather than arms protruding from the base, as taught by Pedro, in order to allow someone to arch the base to open the overs until covers are parallel to create a wider opening of placing larger nerves and vessels in the cuff, and allowing a needle or electrode located at the base to effectively interface with the nerve or vessel.
Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A) as applied to claim 1 above, and further in view of Brunnett et al (U.S. PG Pub 20100145222 A1).
Regarding claim 2, the modified invention of Korivi teaches claim 1, however fails to teach wherein the base includes one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue.
Brunnett teaches a nerve cuff embodiment, wherein the base includes one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue (Fig. 12 elements 444 and 442 teach fixing holes in the base to be sutured to fix a nerve cover to the living body; [0141]; [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have furhter modified Korivi to have the base include one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue, as taught by Brunnett, in order to secure the nerve cuff to adjacent structures to prevent unwanted movement (Brunnett [0143]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A) as applied to claim 1 above, and further in view of Hwang et al (U.S. PG Pub 2018/0104478 A1).
Regarding claim 3, the modified invention of Korivi teaches an apparatus for insertion of an electrode structure for inserting an electrode structure into a nerve within a living body tissue, comprising: a nerve cover fixing part which fixes the nerve cover defined in claim 1 with the base being bent in an arch shape when viewed from the side and the spacing between the pair of covers being expanded (As taught in the rejection of claim 1, Pedro teaches using a pair of forceps (nerve cover fixing part) to pinch and hold the body in an arched configuration to open widen the opening for the pair of covers Figs 5-8)
Hwang, teaches a device in the same field of invention, comprising;  20an electrode structure fixing part in which the electrode structure is mounted (Fig. 2 and 3 element 110 illustrates an electrode structure fixing part which an electrode structure is mounted; [0035]; [0038] teaches the electrode structure 10 being fixed to the electrode fixing member unit), and which linearly moves the mounted electrode structure in an insertion direction to insert the electrode structure into the nerve surrounded by the nerve cover ([abs] teaches the electrode structure fixing unit moving in an insertion direction to insert the electrode structure into the nerve; [0012]; [0039]; [0078]; Fig. 2 arrow illustrates the insertion direction that the electrode structure fixing unit and electrode structure move during insertion).
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify the system of Korivi to include an electrode structure fixing part in which the electrode structure is mounted, and which linearly moves the mounted electrode structure in an insertion direction to insert the electrode structure into the nerve surrounded by the nerve cover, as taught by Hwang, in order to allow for a user to easily and accurately implant or insert an electrode structure into a nerve being held by the nerve cuff (nerve cover) while minimizing damage to the nerve and structure.
Claim 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being obvious over Hwang et al (U.S. PG Pub 2018/0104478 A1) in view of Korivi et al (U.S. PG Pub 20100168831 A1)and in further view of De Pedro (U.S. Patent 4177818 A).
Regarding claim 3, Hwang teaches, an apparatus for insertion of an electrode structure for inserting an electrode structure into a nerve within a living body tissue ([abs]; Fig 2 and 3), comprising; an electrode structure fixing part in which the electrode structure is mounted (Fig. 2 and 3 element 110 illustrates an electrode structure fixing part which an electrode structure is mounted; [0035]; [0038] teaches the electrode structure 10 being fixed to the electrode fixing member unit), and which linearly moves the mounted electrode structure in an insertion direction to insert the electrode structure into the nerve surrounded by the nerve cover ([abs] teaches the electrode structure fixing unit moving in an insertion direction to insert the electrode structure into the nerve; [0012]; [0039]; [0078]; Fig. 2 arrow illustrates the insertion direction that the electrode structure fixing unit and electrode structure move during insertion). However, Hwang fails to teach a nerve cover fixing part which fixes the nerve cover defined in claim 1 with the base being bent in an arch shape when viewed from the side and the spacing between the pair of covers being expanded.
Korivi teaches a nerve cover for covering a nerve within a living body tissue to protect the nerve (Fig 1 teaches a nerve cuff that surrounds (covers) a nerve, providing protection; Fig 2; [0025] teaches the cuff encompasses the circumference of a target nerve; [0026]), the nerve cover comprising: a base of a flat plate shape (Figs 1 and 2 elements 100 and 200 respectively teach a nerve cuff having a flat base from which a pair of arms protrude up from and a pair of arms protrude downward from as highlighted below in the figs); and a pair of covers protruding upward from the base to form a hole for receiving a nerve, with one end attached to the base and  another end spaced apart from the one end (Figs 1 and 2 teach the cuffs having a pair of covers extending upwards from the base, separated by a longitudinal split that is normally held closed by a spring tension of the cuff), wherein when the base is bent in an arch shape when viewed from a side, a spacing between the pair of covers is expanded ([0025] teaches compressing he arms 120 and 115 to overcome the spring tension of the cuff opens the longitudinal split between the pair of cover, this compressing also causes the flat base they arms are connected to bend 
De Pedro, now referred to as Pedro teaches, teaches a device in the same field of endeavor, wherein a base is arched to open a pair of teeth or covers for restraining and securing tissue (Figs 1-3 , and 5 elements 2, 3, 4, 5), wherein the base is a flat plate like shape, that is wider than the teeth, or covers (Fig 3 teaches the body having a flat base extending past the teeth/ covers and having stubs (12 and 13) extending event further past them. This allows for the flat base of the body to be pinched and held open using forceps and arch the base to open the teeth until the teeth are nearly parallel, and when released, the bending body returns to its more closed configuration (Fig 5-8; Col 2 lines 35-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the system of Hwang, to include a nerve cuff (nerve cover) with a pair of covers protruding from the base to form a hole for receiving the nerve, wherein when the base is bent in an arch shaped  the spacing between the pair of covers expands, as taught by Kor, in order to hold and secure the nerve during electrode insertion to prevent unwanted movement and reduce damage to the nerve, and further modify the nerve cover to have a base wider than the cover, as taught by Pedro, in order to allow for the base to be bent a great amount to open the covers as much as possible to be able to accept larger nerves and vessels, and further include a pair of forceps (nerve cover fixing part) to fix the nerve cover with the base bent, as taught by Pedro, in order to further stabilize the nerve cover during insertion and hold the base in the bent positon prior to receiving the nerve.
Regarding claim 4, Regarding claim 4, the modified system of Hwang teaches the system of claim 3, further comprising: a pressing part which applies a force to the electrode structure fixing part to move the electrode structure in the insertion direction ([0060]-[0063] teaches a sliding cap teaches a 
Regarding claim 5, the modified system of Hwang teaches the system of claim 4, wherein the electrode structure fixing part is connected with the pressing part by a central pole ([Fig. 3 teaches a sliding body 122 connected to the sling cap 135, the sliding body being connected to the electrode structure fixing part 110; [0061] teaches that a the sliding cap 134 is connected to a memory alloy wire 133), and the force applied to the pressing part is transferred to the electrode structure fixing part through the center pole([0059]-[0060] teaches that the linear driving unit is connected to the electrode structure fixing unit, to move the electrode fixing unit in the insertion direction, and that the linear driving unit includes the memory alloy wire).
Regarding claim 6, the modified system of Hwang teaches the system of claim 5, further comprising: an elastic element disposed between an elastic press plate attached to the center pole and a support through which the center pole moves, wherein the elastic element is compressed against the support as the center pole moves when a force above a threshold is applied to the pressing part (Fig. 3 and 4 teaches an elastic member 132 disposed between an elastic plate 114 and the bottom of the suction body 141 (support), which the sliding body 122 moves [0063]; [0084]).
Regarding claim 8, the modified system of Hwang teaches the system of claim 3, wherein the electrode structure is fixed to the electrode structure fixing part by an appropriate strength so that the electrode 11 is capable of being separated from the electrode structure fixing unit by a frictional force generated between the electrodes ([0040]). Hwang further teaches using a vacuum to generate negative pressure, to couple the nerve body to the nerve fixing grove of the device and releasing the negative pressure to release the nerve from the device (Fig. 1; [0078]-[0080]; [0085]) however, Hwang fails to teach wherein the electrode structure is fixed to the electrode structure fixing part by a negative 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified the connection of the electrode structure to the electrode fixing structure, to be a connection caused by using a vacuum to create a negative pressure, as taught by Hwang, to adhere the electrode structure to the electrode structure fixing unit so that the separation of the electrode structure from the electrode structure fixing unit could be precisely controlled by removing the negative pressure and disconnecting the electrode structure from the fixing unit once it is implanted into the nerve. This would prevent unwanted and damaging forces from extraction of the fixing unit after insertion, and allow the electrode structure to remain stable at a fixed position during insertion into the nerve body.
Regarding claim 9, Regarding claim 9, the modified system of Hwang teaches the system of claim 3, however fails to teach wherein the nerve cover is made of a soft material having an elastic property, and while the electrode structure is inserted into the nerve surrounded by the nerve cover through the linear movement, the base bent into the arch shape is restored to a flat shape and the expanded spacing between the pair of covers is restored to an original spacing.
Korivi teaches a nerve cover is made of a soft material having an elastic property ([0028]; [0030]; [0043] teaches the nerve cover being made of a flexible silicone elastomer), and while the electrode structure is inserted into the nerve surrounded by the nerve cover through the linear movement, the base bent into the arch shape is restored to a flat shape and the expanded spacing between the pair of covers is restored to an original spacing ([ABS] teaches that once a compressive force holding the cover open is removed, the spring tension of the cuff restored it to its normal closed position; [0023]; [0025]; [0026]).
Regarding claim 10, the modified system of Hwang teaches the system of claim 4, further comprising:  15a high frequency vibration motor attached to the pressing part or the electrode structure fixing part ([0012] teaches a vibration generator connected to the electrode fixing unit; [0022] teaches the vibration generator is connected to be slidable in the insertion direction; [0078]; [0081]), wherein the high frequency vibration motor reduces a pressure and friction applied to the living body tissue while the electrode structure is inserted into the nerve ([0058] teaches that the vibration from the vibration generator can prevent damage and deformation of the nerve body).
Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Hwang et al (U.S. PG Pub 20180104478 A1) in view of Korivi et al (U.S. PG Pub 20100168831 A1) and in further view of De Pedro (U.S. Patent 4177818 A), as applied to claim 3, and in further view of Lenker et al (U.S. PG Pub 20070073098 A1).
Regarding claim 7, the modified system of Hwang teaches the system of claim 3, however fails to teach wherein the electrode structure fixing part includes a magnetic element inside, and the electrode structure includes a magnetic element on top, and is fixed to the electrode structure fixing part by a magnetic force between the magnetic elements.
Lenker teaches a device in the same field of endeavor, comprising a delivery system for placing an implant in the body having a coupler located on the distal end of a pusher, said coupler being configured to releasable connect an implant to the pusher. The coupler being a magnetic latch between the pusher and the implant ([0013]; [0062]; [0083]), wherein the coupler is integral to the implant ([0066] teaches the magnetic coupler is a part of the implant is welded to it).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the system of Hwang to have the electrode structure fixing part includes a magnetic element inside, and the electrode structure includes a magnetic element on top (or on the proximal end), and is fixed to the electrode structure fixing part by a magnetic force between the magnetic 
Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Hwang et al (U.S. PG Pub 20180104478 A1) in view of Korivi et al (U.S. PG Pub 20100168831 A1) and in further view of De Pedro (U.S. Patent 4177818 A) as applied to claim 3, and in further view of Gerber et al (U.S. PG Pub 20060247682 A1).
Regarding claim 8, the modified system of Hwang teaches the system of claim 3, but fails to teach wherein the electrode structure is fixed to the electrode structure fixing part by a negative pressure, and when the negative pressure is removed, is separated from the electrode structure fixing part.
Gerber teaches a device in the same field of endeavor, wherein a sensor is deployed within human tissue by a deployment device, wherein the sensor is attached to the deployment device by a vacuum creating negative pressure, and the sensor is deployed into the tissue and detached from the deployment device by releasing the negative pressure or applying positive pressure ([0072]; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified the system of Hwang to have the electrode structure is fixed to the electrode structure fixing part by a negative pressure, and when the negative pressure is removed, is separated from the electrode structure fixing part, in order to aid in the detachment of the electrode structure into the nerve prior to retraction of the electrode structure fixing part by releasing the electrode structure from the insertion apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792  

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792